 

Exhibit 10.5

SECOND AMENDMENT TO

HYATT HOTELS CORPORATION

SPECIAL RESTRICTED STOCK UNIT AWARD AGREEMENT

WHEREAS, Hyatt Hotels Corporation (the “Company”) has entered into a Special
Restricted Stock Unit Award Agreement with Mark S. Hoplazmazian (“Participant”)
with a grant date of May 2, 2008 (the “Special RSU Agreement”);

WHEREAS, the Company desires to amend the restrictive covenants set forth in the
Special RSU Agreement;

WHEREAS, to the extent not defined herein, capitalized terms shall have the
meaning ascribed to them in the Special RSU Agreement; and

WHEREAS, this Second Amendment shall apply solely to the Special RSU Agreement
and no other Restricted Stock Unit Award Agreements with Participant.

NOW, THEREFORE, the Special RSU Agreement is hereby amended effective as of
September 12, 2010 by deleting the Section entitled “Nonsolicitation &
Noncompetition Covenants” and replacing it with the following:

“In the event of a material breach of the restrictive covenants referred to in
the letter agreement between Participant and the Company dated July 30, 2009,
the Participant shall forfeit all unvested Awards made under the Plan; and,
additionally, (i) in the event of a material breach of such covenants during the
Participant’s employment, the Participant shall forfeit any vested Award made
under the Plan that vested within a one (1) year period prior to the date of the
material breach; and (ii) in the event of a material breach of such covenants
after the Participant’s Termination of Service, the Participant shall forfeit
any vested Award made under the Plan that vested within a one (1) year period
prior to the date of the Participant’s Termination of Service.”

In all other regards the Special RSU Agreement shall remain in full force and
effect.

 

HYATT HOTELS CORPORATION

By:

   

Its:

 

Dated:                     , 2010